         Case 2:18-cv-01973-CMR Document 60 Filed 05/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CPR MANAGEMENT, S.A.,
                        Petitioner,                          CIVIL ACTION NO. 18-1973
             v.
 DEVON PARK BIOVENTURES, L.P. &
 DEVON PARK ASSOCIATES, L.P.,
                        Respondents.

                                             ORDER

       AND NOW, this 29th day of May 2020, upon consideration of Petitioner CPR
Management, S.A.’s Notice of Removal and Petition to Confirm the Arbitration Award [Doc.
No. 1], Respondents Devon Park Bioventures, L.P. and Devon Park Associates, L.P.’s
Counterclaims/Cross-Motion to Vacate or Modify the Arbitration Award [Doc. No. 18], the
responses thereto, the related filings, and for the reasons stated in the accompanying
Memorandum Opinion, it is hereby ORDERED that:
       1) The Arbitration Award is CONFIRMED.
       2) The Clerk is directed to CLOSE the case.
       It is so ORDERED.

                                                     BY THE COURT:

                                                     /s/ Cynthia M. Rufe
                                                     ________________________
                                                     CYNTHIA M. RUFE, J.
